DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 17/554,311 on March 3, 2022. Claims 16-30 are pending.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on September 23, 2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 16-18, 20, 21 and 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. ( US 2019/0285904 A1 ).

	Kim teaches in Claim 16:
	An interactive display system ( Figure 2, [0093] discloses an electronic device 200 ) comprising: 
at least one image source ( Figure 2, [0097] discloses a display panel 235 (read as an image source) which can output an image, video, etc ); 
a holographic optical element that is capable of converting images into holographic images ( Figure 2, [0095] discloses a half mirror 231 (read as a holographic optical element) which may transmit a part of the image. Also, please note retroreflective member 233 also ); 
a frame designed to accommodate the holographic optical element therein ( Figure 2, [0101] discloses a housing 201 which accommodates the half mirror 231, as shown ), wherein the frame, in use, arranges the holographic optical element at a first distance from the at least one image source and obliquely with respect to the at least one image source ( Figure 2, [0097] discloses and shows the distance between half mirror 231 and display panel 235 (read as a first distance) and notably, the display panel may be disposed to face one surface of the half mirror 231 in an inclined state with respect to the half mirror (read as arranged obliquely) ); 
at least one sensor ( Figure 2, [0104]-[0106] discloses a first sensor 213 and second sensor 215 which can detect object motion of a user’s finger ); and 
a processor operably coupled to the at least one image source and the at least one sensor ( Figure 1, [0106] discloses a processor 11 which receives input from the sensor 215. In light of an object/user’s finger within an aerial image S, the display aspects can be modified. See Figure 11 for more details ), wherein the processor is configured to: 
obtain sensor data generated by the at least one sensor, wherein the sensor data is indicative of an input; process the sensor data to determine the input ( As disclosed above, Figure 11, [0157] discloses a user’s position and/or finger movement has been detected and this is determined through the sensor(s), camera(s), etc ); 
generate an image, based on the input ( Figure 11, [0159] discloses that in light of a user input, the aerial image is updated, i.e. a new image is generated ); and 
control the at least one image source to display the image, wherein upon displaying, light rays emanating from the at least one image source are reflected by the holographic optical element when passing through the holographic optical element, to provide a holographic image in air, and wherein the holographic image represents at least one virtual object. ( Figure 2, [0172] discloses the aerial image is formed by transmitting light through the half mirror and onto the other side, i.e. a stereoscope image visible to the user (read as a holographic image). [0205] discloses the aerial image S can be a virtual plane S which can include various pieces of information. Figure 2 shows examples of the content which can be displayed, i.e. virtual objects )

	Kim teaches in Claim 17:
	An interactive display system according to claim 16, wherein the input pertains to digital manipulation of the at least one virtual object represented by the holographic image, said digital manipulation comprising at least one of: creation of a given virtual object, removal of a given virtual object, resizing a given virtual object, changing a pose of a given virtual object, modifying a given virtual object, selection of a given virtual object from amongst a plurality of virtual objects. ( Figures 27-31 show various interactions the user can perform with the device. Not limited to this, [0274] discloses examples of resizing/reduced, selection, etc. In general, various types of gestures can be determined by using the sensors/cameras )

	Kim teaches in Claim 18:
	An interactive display system according to claim 16, wherein, when processing the sensor data, the processor employs at least one of: an artificial intelligence algorithm, an image processing algorithm, an audio processing algorithm. ( Figure 34, [0107], [0161], [0181] discloses the use of cameras to detect the actions of a user and to adjust the aerial image S accordingly (read as an example of an image processing algorithm) )

	Kim teaches in Claim 20:
	An interactive display system according to claim 16, wherein the holographic optical element is implemented as a transmissive reflector array ( [0095] discloses the half mirror may have a transmittance of 50% and a reflectance of 50% ) comprising: 
a first configuration of reflective elements, wherein a reflective surface of each reflective element is oriented in a first direction; and a second configuration of reflective elements stacked on top of the first configuration, wherein a reflective surface of each reflective element is oriented in a second direction, the second direction being orthogonal to the first direction. ( Figurer 2, [0096]-[0098] discloses the layout and orientation of half mirror 231 and retroreflective member 233 which can, when combined, twice reflect and re-direct the light of the display (read as stacked). Please note [0098]-[0099] which discloses examples of the reflecting of light between 231 and 233 to form the aerial image )

	Kim teaches in Claim 21:
	An interactive display system according to claim 16, wherein at least one of: movement of the virtual object, a second distance from the holographic optical element at which the holographic image is provided, a size of the holographic image, a viewing angle of viewing the holographic image, depends on a size of the holographic optical element. ( Figure 2 shows the aerial image S is dependent on the sizing and layout of the half mirror 231 as it corresponds to it. This is evident from comparing Figure 2 to Figure 3, for example )

	Kim teaches in Claim 23:
	An interactive display system according to claim 16, wherein the frame is detachably attachable to a device comprising the at least one image source. ( [0122] discloses the display panel may be detachably provided. Please see Figure 3 as an example )

	Kim teaches in Claim 24:
	An interactive display system according to claim 16, further comprising at least one output device, wherein the processor is configured to: 
determine, based on the input, an output that is to be provided when displaying the image; and control the at least one output device to provide the output at a time of displaying the image. ( Figures 32+ disclose determining user input information and adjusting the aerial image S, i.e. an output. [0114] discloses an example of a speaker which can output as a user interacts with the aerial image S, such as in a multimedia mode )

	Kim teaches in Claim 25:
	An interactive display system according to claim 16, wherein the processor is communicably coupled to a smart device that employs artificial intelligence, and wherein the processor is further configured to interface with the artificial intelligence of the smart device to at least control the smart device. ( Figure 3, [0110] discloses using a smartphone, notably electronic device 30 and can output the contents of a display panel 335 to form the aerial image. Again, the processor is able to interface and provide this functionality, i.e. an example of artificial intelligence. [0066] discloses other examples of electronic devices which have smart/AI features. To clarify, examiner asserts Official Notice to smart phones having AI capabilities )

	Kim teaches in Claim 26:
	A method of producing a holographic image using an interactive display system ( Figure 2, [0093] discloses an electronic device 200 ), the interactive display system comprising at least one image source ( Figure 2, [0097] discloses a display panel 235 (read as an image source) which can output an image, video, etc ), a holographic optical element ( Figure 2, [0095] discloses a half mirror 231 (read as a holographic optical element) which may transmit a part of the image. Also, please note retroreflective member 233 also ), a frame designed to accommodate the holographic optical element therein ( Figure 2, [0101] discloses a housing 201 which accommodates the half mirror 231, as shown ), and at least one sensor ( Figure 2, [0104]-[0106] discloses a first sensor 213 and second sensor 215 which can detect object motion of a user’s finger ), the method comprising: 
obtaining sensor data generated by the at least one sensor, wherein the sensor data is indicative of an input; processing the sensor data to determine the input ( As disclosed above, Figure 11, [0157] discloses a user’s position and/or finger movement has been detected and this is determined through the sensor(s), camera(s), etc ); 
generating an image, based on the input ( Figure 11, [0159] discloses that in light of a user input, the aerial image is updated, i.e. a new image is generated ); and 
controlling the at least one image source to display the image, wherein upon displaying, light rays emanating from the at least one image source are reflected by the holographic optical element when passing through the holographic optical element to provide the holographic image in air ( Figure 2, [0172] discloses the aerial image is formed by transmitting light through the half mirror and onto the other side, i.e. a stereoscope image visible to the user (read as a holographic image). [0205] discloses the aerial image S can be a virtual plane S which can include various pieces of information ), the holographic optical element being arranged in use by the frame at a first distance from the at least one image source and obliquely with respect to the at least one image source ( Figure 2, [0097] discloses and shows the distance between half mirror 231 and display panel 235 (read as a first distance) and notably, the display panel may be disposed to face one surface of the half mirror 231 in an inclined state with respect to the half mirror (read as arranged obliquely) ), wherein the holographic image represents at least one virtual object. ( Figure 2 shows examples of the content which can be displayed, i.e. virtual objects )

	Kim teaches in Claim 27:
	A method according to claim 26, wherein the step of processing the sensor data comprises employing at least one of: an artificial intelligence algorithm, an image processing algorithm, an audio processing algorithm. ( Figure 34, [0107], [0161], [0181] discloses the use of cameras to detect the actions of a user and to adjust the aerial image S accordingly (read as an example of an image processing algorithm) )

	Kim teaches in Claim 28:
	A method according to claim 26, wherein the interactive display system further comprises at least one output device, and wherein the method further comprises: 
determining, based on the input, an output that is to be provided when displaying the image; and controlling the at least one output device to provide the output at a time of displaying the image. ( Figures 32+ disclose determining user input information and adjusting the aerial image S, i.e. an output. [0114] discloses an example of a speaker which can output as a user interacts with the aerial image S, such as in a multimedia mode )

	Kim teaches in Claim 29:
	A method according to claim 26, wherein the interactive display system is communicably coupled to a smart device that employs artificial intelligence, and wherein the method further comprises interfacing with the artificial intelligence of the smart device to at least control the smart device. ( Figure 3, [0110] discloses using a smartphone, notably electronic device 30 and can output the contents of a display panel 335 to form the aerial image. Again, the processor is able to interface and provide this functionality, i.e. an example of artificial intelligence. [0066] discloses other examples of electronic devices which have smart/AI features. To clarify, examiner asserts Official Notice to smart phones having AI capabilities )

	Kim teaches in Claim 30:
	A computer program product for implementing a method of producing a holographic image using an interactive display system ( Figure 2, [0093] discloses an electronic device 200 ), the computer program product comprising a non-transitory machine-readable data storage medium having stored thereon program instructions ( [0090] discloses a computer-readable storage medium that execute functions according to stored instructions ) that, when accessed by a processing device ( Figure 1, [0106] discloses a processor 11 which receives input from a sensor 215. In light of an object/user’s finger within an aerial image S, the display aspects can be modified. See Figure 11 for more details ), cause the processing device to: 
obtain sensor data generated by at least one sensor, wherein the sensor data is indicative of an input; process the sensor data to determine the input ( As disclosed above, Figure 11, [0157] discloses a user’s position and/or finger movement has been detected and this is determined through the sensor(s), camera(s), etc ); 
generate an image, based on the input ( Figure 11, [0159] discloses that in light of a user input, the aerial image is updated, i.e. a new image is generated ); and 
control at least one image source to display the image, wherein upon displaying, light rays emanating from the at least one image source are reflected by a holographic optical element when passing through the holographic optical element to provide the holographic image in air ( Figure 2, [0172] discloses the aerial image is formed by transmitting light through the half mirror and onto the other side, i.e. a stereoscope image visible to the user (read as a holographic image). [0205] discloses the aerial image S can be a virtual plane S which can include various pieces of information ), the holographic optical element being arranged in use by a frame at a first distance from the at least one image source and obliquely with respect to the at least one image source ( Figure 2, [0097] discloses and shows the distance between half mirror 231 and display panel 235 (read as a first distance) and notably, the display panel may be disposed to face one surface of the half mirror 231 in an inclined state with respect to the half mirror (read as arranged obliquely) ), wherein the holographic image represents at least one virtual object. ( Figure 2 shows examples of the content which can be displayed, i.e. virtual objects )

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.
	( US 2019/0285904 A1 ).

	Kim teaches in Claim 19:
	An interactive display system according to claim 16, wherein the holographic image is provided at a second distance from the holographic optical element ( Figure 2 shows the aerial image S at a distance from the half mirror 231 ); but

Kim does not explicitly teach wherein “the second distance lying in a range of 80 percent to 120 percent of the first distance.”

Figure 2 shows the distance from the display 235 and the half mirror 231 as well as the distance between the half mirror 231 and the aerial image S. However, the relation of the distances, percentage-wise, and in general, is a design choice issue and not a patentable distinction. Respectfully, one of ordinary skill in the art realizes the relationship between the display panel, the optical element and the output image to the user can be designed in a variety of ways and distancing. Furthermore, Kim teaches in various other figures of adjusting the position of the aerial image S based on the position of the user, so it is clear that a number of distances can be implemented. This does not impact the functionality of the device, as is clearly taught by Kim having a plurality of embodiments and distancing.

Therefore, it would have been obvious to one of one of ordinary skill in the art, at the effective filed date of the invention, to implement the various distancing between the elements, with the motivation that the exact dimensions are a design choice and not a patentable distinction.

	As per Claim 22:
	Kim does not explicitly teach “wherein a given sensor is arranged parallel to the at least one image source and at a third distance from the at least one image source, the third distance being different from the first distance” (emphasis on parallel)

Kim teaches: Figure 2 shows a plurality of sensors, such as 213, 215, etc, relative to the display panel 235. Respectfully, the functionality of the sensors is to detect user input and adjust the aerial image S accordingly. The layout of the sensor, namely being parallel to the display, is a design choice issue and not a patentable distinction, especially given the functionality would not be impacted.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the positioning of the sensors to be parallel to the display, with the motivation that it a design choice as to where on the housing the sensors are located.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621